Citation Nr: 1703778	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to dependency and indemnity compensation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to nonservice connected death pension benefits.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran was in a missing status from March 17, 1943 to March 28, 1945, and he performed recognized guerrilla service from March 29, 1945 to  July 1, 1945.  He died in February 2001.  The appellant is the Veteran's surviving child.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision.  

In his February 2015 substantive appeal (VA Form 9), the claimant suggested that he had appointed the American Legion to represent him.  In March 2015 and February 2016, VA provided him with information and an offer of assistance to acquire representation.  The claimant did not respond, therefore, the Board will proceed with the claimant appealing pro se.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 2004, the RO denied entitlement to service connection for the cause of the Veteran's death.

2.  In an unappealed August 2001 decision, the RO denied entitlement to death benefits to include by inference accrued benefits and nonservice connected death benefits.

3.  In an unappealed September 2001 decision, the RO found that the appellant was not a helpless child. 

4.  Evidence associated with the record since the August 2001, September 2001 and April 2004 decisions is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raises a reasonable possibility of substantiating the claims of entitlement to service connection for dependency and indemnity compensation, nonservice connected death pension benefits, or accrued benefits. 


CONCLUSIONS OF LAW

1.  The August 2001, September 2001 and April 2004 decisions which denied the appellant's claim of entitlement to dependency and indemnity compensation, nonservice connected death pension, accrued benefits, and recognition as a helpless child are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has not been submitted to reopen the appellant's claim of entitlement to dependency and indemnity compensation, nonservice connected death pension, accrued benefits, and recognition as a helpless child.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The appellant is not a helpless child of the Veteran and he lacks standing to pursue these claims.  38 U.S.C.A. § 101 (4)(A) (West 2014); 38 C.F.R. § 3.356  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the VA has a duty to notify claimants of the information and evidence necessary to substantiate a claim for VA benefits and to assist them in obtaining the evidence they identify.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There is an exception, however, when the question on appeal is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Here, the appellant's claims fail as a matter of law. Therefore, further notification or assistance in this case would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Therefore, the Board will proceed to the merits of the claims.

The claimant seeks entitlement to dependency and indemnity compensation, death pension, and accrued benefits as the result of the death of the Veteran.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the claimant lacks standing to pursue these claims, and he does not otherwise meet the basic eligibility criteria for such benefits.  Accordingly, the appeal will be denied.  

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for the death of the Veteran resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  

Death pension may also be available available to the surviving spouse or child of a Veteran when certain requirements are met, to include, service by the Veteran during a requisite period of war. 38 U.S.C.A. §§ 101, 1541 (West 2014); 38 C.F.R. § 3.3 (2016).  

Service in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2016).  Service as a guerrilla under prescribed circumstances is qualifying service for VA compensation and dependency and indemnity compensation benefits, but not for VA pension benefits.  38 C.F.R. § 3.40 (c).

An accrued benefit is a periodic monetary benefit authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the record at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  

For the purposes of establishing dependency status, the term "child" means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4) (West 2014); 38 C.F.R. § 3.57 (2016).  

A review of the record discloses that this is not the appellant's first claim for VA benefits.  An initial claim of entitlement to dependency and indemnity compensation, nonservice connected death pension, and accrued benefits was initially denied by the RO in August 2001.  That decision was confirmed by RO decisions in March and April 2004.  Evidence then on file showed that the Veteran performed the requisite wartime service for basic eligibility to dependency and indemnity compensation.  That is, if the cause of the Veteran's death was due to a disease or injury incurred or aggravated inservice, dependency and indemnity compensation could have been awarded to a proper claimant.  As the Veteran did not die of a disease or injury incurred or aggravated inservice entitlement to dependency and indemnity compensation was denied.  Nonservice connected death pension was denied as a matter of law given that the Veteran only performed recognized guerrilla service.  38 C.F.R. § 3.40 (2016).  Entitlement to accrued benefits was denied as there was no claim pending at the time of the Veteran's death.  38 U.S.C.A. § 5121 (a) (West 2014); 38 C.F.R. § 3.1000 (2016).  As a timely appeal was not perfected to any of those decisions they are final.  38 U.S.C.A. § 7105.

With respect to the claims now before the Board, the undersigned first looks to see whether the appellant has standing to present such claims.  "Standing" is the right to initiate a legal action.  The matter of standing is a jurisdictional requirement.  As applied to veterans' law, the United States Court of Appeals for Veterans Claims (Court) has held that "in order for an appellant to have standing, that individual must demonstrate that he or she has been injured . . . and has a 'personal stake in the outcome of the controversy.'"  Redding v. West, 13 Vet. App. 512, 514   (2000) (quoting Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 7 L.Ed.2d 663   (1962)). Standing is a jurisdictional requirement, and it cannot be waived.

As noted above, dependency and indemnity compensation benefits can be awarded to a child who is under the age of 18 years; who before reaching the age of 18 years became permanently incapable of self-support; or who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  In this case the appellant was born in May 1960, i.e., he is 56 years old.  In a September 2001 decision the appellant was found not to be a helpless child.  That decision was not appealed and is final.  38 U.S.C.A. § 7105.  Accordingly, as the appellant does not meet the eligibility criteria for an award of VA death benefits he does not have standing to pursue these claims.  

Even assuming, however, that the appellant does have standing, the record shows that he was notified of each of these decisions as well as his appellate rights.  He did not, however, perfect a timely appeal to any of these decisions.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105. 

Generally, a claim which has been denied may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  Id.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

When a claimant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the claimant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the April 2004 decision continues to show the claimant's birth date in May 1960.  There is absolutely no new and material evidence showing that the appellant was incapable of self-support prior to the age of 18.  Although the claimant contends that the Veteran's adult children are next in the line of succession to obtain VA death benefits, he has not cited any VA law or regulations to support that contention.  

The Board further notes that there is no new and material evidence which would link the cause of the Veteran's death to service.  Indeed the records submitted in support of the claim are either duplicates of evidence that was previously available, or evidence that is not relevant to whether a disease or injury incurred or aggravated while on active duty was responsible for the cause of his death.

There is no new and material evidence showing that the Veteran performed the requisite service to establish even basic entitlement to nonservice connected death pension benefits.  

Finally, there is no new and material evidence showing that any claim was pending at the time of the Veteran's death. 

The additional evidence is essentially cumulative or redundant of that on file at the time of the last final denial and is not new and material.  Even when considered with the evidence previously on file, the additional evidence does not raise a reasonable possibility of allowing the claim.  As an adult, who is not the helpless child of the Veteran, the appellant lacks standing to pursue these claims.  As a matter of law, the appellant remains ineligible for dependency and indemnity compensation, death pension, or accrued benefits.  Therefore, the appeal must be denied.  Sabonis. 



ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to dependency and indemnity compensation is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to death pension is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to accrued benefits is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


